NOTE: This opinion is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

           EDWARD JOSEPH CYCENAS,
               Plaintiff-Appellant,
                           v.
                  UNITED STATES,
                  Defendant-Appellee.
              __________________________

                      2012-5083
              __________________________

    Appeal from the United States Court of Federal
Claims in Case No. 11-272C, Judge Lawrence M. Baskir.
              ___________________________

               Decided: August 10, 2012
             ___________________________

   EDWARD JOSEPH CYCENAS, of Siren, Wisconsin, pro se.

     DANIEL RABINOWITZ, Trial Attorney, Commercial Liti-
gation Branch, Civil Division, United States Department
of Justice, of Washington, DC, for defendant-appellee.
With him on the brief were STUART F. DELERY, Acting
Assistant Attorney General, JEANNE E. DAVIDSON, Direc-
tor, and KIRK T. MANHARDT, Assistant Director.
               __________________________
CYCENAS   v. US                                          2


  Before LOURIE, REYNA, and WALLACH, Circuit Judges.
PER CURIAM.
    Edward Cycenas appeals the United States Court of
Federal Claims (“Claims Court”) decision dismissing his
various claims for lack of jurisdiction. We affirm.
                      BACKGROUND
    This case began in the United States District Court of
the Western District Wisconsin. Mr. Cycenas sued 19
different defendants in this case about a dispute over a
sanitation permit. Cycenas v. Flanigan, 2010 WL 3943961
(W.D. Wis. Oct. 7, 2010). Presumably, the dispute began
when a zoning administrator sent Mr. Cycenas a letter in
2009 informing him that he needed a permit to install an
“onsite waste treatment system” for his home. Id. After
Mr. Cycenas failed to obtain a permit, the zoning admin-
istrator obtained a “Special Inspection Warrant” to de-
termine whether Mr. Cycenas’ property complied with the
applicable sanitary codes and, after executing the war-
rant, issued a citation for installing a “private onsite
waste treatment system without [a] permit.” Id. at *1
(bracket in original). Mr. Cycenas alleged that his consti-
tutional rights had been violated when his property was
inspected for compliance. Id. 1
    The district court dismissed Mr. Cycenas’s claims,
finding that Mr. Cycenas’s constitutional rights had not
been violated. Id. at *2-3. Mr. Cycenas then turned to the
Claims Court, alleging that the United States had vio-
lated Mr. Cycenas’s rights by not preventing others from

   1    Mr. Cycenas has raised similar claims with regard
to other inspections and citations. See Cycenas v. Stoner,
88 F. App’x. 954 (7th Cir. 2004); Cycenas v. Flanigan,
2010 WL 3943961 (W.D. Wis. Oct. 7, 2010); Cycenas v.
Kutz, 2010 WL 4219926, (W.D. Wis. Oct. 20, 2010).
3                                            CYCENAS   v. US


interfering with his enjoyment of his property interests.
Cycenas v. United States, No. 11-272C (Claims Court
March 8, 2012) (order granting dismissal) (“Claims Court
Order”). Mr. Cycenas also alleged a violation of his rights
insofar as other court decisions have not protected his
property rights. Id.
    The Claims Court held that it lacked jurisdiction with
regards to both claims. Mr. Cycenas timely appealed. We
have jurisdiction pursuant to 28 U.S.C. § 1295(a)(3).
                       DISCUSSION
    This court reviews the Claims Court’s decision to dis-
miss for lack of jurisdiction de novo. Adair v. United
States, 497 F.3d 1244, 1250 (Fed. Cir. 2007). As the party
seeking the exercise of jurisdiction, Mr. Cycenas bears the
burden of establishing that jurisdiction exists. Rocovich
v. United States, 933 F.2d 991, 993 (Fed. Cir. 1991).
    Under the Tucker Act, the Claims Court has jurisdic-
tion over “any claim against the United States founded
either upon the Constitution, or any Act of Congress or
any regulation of an executive department, or upon any
express or implied contract with the United States, or for
liquidated or unliquidated damages in cases not sounding
in tort.” 28 U.S.C. § 1491(a)(1). A plaintiff attempting to
sue the United States in the Claims Court first must
“identify a substantive right for money damages against
the United States separate from the Tucker Act itself”
before the court can address the claim’s merits. Todd v.
United States, 386 F.3d 1091, 1094 (Fed. Cir. 2004). The
United States is the only proper defendant in the Claims
Court. See 28 U.S.C. § 1491(a)(1).
    Even broadly construing Mr. Cycenas’s pro se argu-
ments on appeal, we agree with the Claims Court that it
lacked jurisdiction over Mr. Cycenas’s claims. First, Mr.
CYCENAS   v. US                                           4


Cycenas seems to argue that he is the assignee of a “land
patent” by virtue of a homestead certificate issued by the
federal government in 1892, and that he is therefore
immune from any regulatory restrictions on the use of his
land. Although the Claims Court has jurisdiction over
“any claim against the United States . . . upon any ex-
press or implied contract with the United States,” 28
U.S.C. § 1491(a)(1), Mr. Cycenas has not proven the
existence of a contract with the United States.2
      Additionally, the Claims Court correctly determined
that it lacked jurisdiction to review the decisions from the
district court in Mr. Cycenas’ other cases. Joshua v.
United States, 17 F.3d 378, 380 (Fed. Cir. 1994) (“Further
. . . the Court of Federal Claims does not have jurisdiction
to review the decisions of district courts or the clerks of
district courts relating to proceedings before those
courts.”)
                       CONCLUSION
    We have considered all positions put forth by Mr. Cy-
cenas on appeal, and for the reasons discussed above, the
decision of the Claims Court is AFFIRMED.

                          AFFIRMED.

   No costs.


   2    In order to illustrate the existence of a valid con-
tract, Mr. Cycenas would have to “show (1) mutuality of
intent to contract; (2) consideration; and (3) lack of ambi-
guity in offer and acceptance.” D & N Bank v. United
States, 331 F.3d 1374, 1378 (Fed. Cir. 2003). Addition-
ally, Mr. Cycenas would need to show that the contract
was entered into by an authorized Government official.
City of El Centro v. United States, 922 F.2d 816, 820 (Fed.
Cir. 1990).